DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Claims 1-8 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Interpretation
	Claim 1 recites “a first metal selectively supported on the refractory inorganic oxide binder” at line 15. The phrase “selectively supported on the refractory inorganic oxide binder” is interpreted such that the first metal is supported only on the refractory inorganic oxide binder in the claimed catalyst of claim 1.

Claim Objections
Claims 1 and 3-5 are objected to because of the following informalities.
Claim 1, line 22: The limitation “the range of 0.01 to 5 wt%” lacks antecedent basis and should state “[[the]] a range of 0.01 to 5 wt%.”
Claim 3, line 3: The recitation “he second” appears to be a typographical error, and Applicant is suggested to amend it to state “the second.”
Claim 4, line 5: The limitation “the range of 0.01 to 5 wt%” lacks antecedent basis and should state “[[the]] a range of 0.01 to 5 wt%.”
Claim 5, lines 2-3: The limitation “the range of 1 : 0.5  to 50” lacks antecedent basis and should state “[[the]] a range of 1 : 0.5  to 50.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Merlen et al. (US Pat. 6,465,705 B1), as evidenced by Travers et al. (US Pat. 5,132,479).
Regarding claim 1, Merlen disclose a process for isomerizing aromatic C8 cuts comprising xylene and optimally ethylbenzene in the presence of a catalyst (col. 1, lines 10-13; col. 4, lines 56-58), wherein the catalyst comprises:
	(A) a mordenite zeolite (i.e. a 12-membered ring pore structure zeolite with 6.5 x 7.0 Å channels) having a silica-to-alumina ratio of less than 20, such as 5-15, and a binder, preferably alumina (refractory inorganic oxide) (col. 1, lines 13-20; the mordenite zeolite corresponding to “a second zeolite” of claim 1); and
	(B) a first metal from group VIII of the periodic table, such as palladium and platinum (i.e. hydrogenation metals) (col. 1, lines 20-25),
	wherein the first metal component is deposited selectively on the binder, and the amount of the first metal is in a range of 0.01 wt% to 2 wt% on the basis of the catalyst (col. 1, lines 20-27).
	Merlen does not explicitly disclose that the isomerization results in a product having an increased amount of para-xylene. However, Merlen is drawn to isomerization of xylenes (col. 4, lines 56-57), and the term “xylene isomerization” generally refers to an isomerization reaction in which C8 aromatic hydrocarbons are converted into para-xylene, as noted by the instant specification (Spec., pg. 12). Furthermore, isomerization of C8 aromatics is an equilibrium reaction, and para-xylene is generally the most valuable isomer of the C8 aromatics, as evidenced by Travers (col. 4, lines 41-48). Therefore, one skilled in the art would have been reasonably motivated to operate the process of Merlen such that the isomerization is operated with a feed having a paraxylene content less than its equilibrium amount to produce a product stream having an increased amount of para-xylene relative to the feed, e.g., an equilibrium amount of para-xylene. 
	Merlen does not explicitly disclose that the xylene loss through hydrogenation in the product stream is 1 mol% or less. However, the catalyst of Merlen is the same or substantially the same as the claimed catalyst, as discussed above. Merlen further discloses that the isomerization reaction conditions include a temperature of 240-600°C, a pressure of 0.05-10 MPa, a hydrogen-to-hydrocarbon ratio of 0.5-20, and a weight hourly space velocity of 0.5-200 hr-1 (col. 4, lines 59-65), which fall under or overlap with the corresponding parameters of the instant invention (see Spec., pg. 37-38 disclosing the reaction conditions including 150-700 °C, 1-100 kgf/cm2, a hydrogen-to-hydrocarbon range of 0.1-20, and WHSV of 0.3-50 hr-1). Therefore, one of ordinary skill in the art would reasonably expect the process of Merlen to have the same or substantially the same result as the claimed invention including a xylene loss through hydrogenation in the product stream of 1 mol% or less, absent any evidence to the contrary. MPEP 2112.01 I.

	Regarding claim 2, Merlen discloses that the binder is preferably alumina (col. 1, line 16).

	Regarding claim 3, Merlen discloses that ZSM-5 can be in a mixture with mordenite in processes for isomerizing aromatic C8 cuts (col 1, lines 35-37). Therefore, Merlen reasonably suggests that the isomerization catalyst of Merlen may contain ZSM-5 as an additional zeolitic material.

	Regarding claim 4, Merlen discloses that the catalyst optionally comprises at least one metal (corresponding to “second metal” of claim 4) from group IV including tin and lead in an amount of 0.01 to 2 wt% (col. 1, lines 30-32; col. 2, lines 25-27). 

Regarding claim 5, Merlen discloses that the catalyst contains 0.01-2 wt%, preferably 0.05-1.0 wt%, of at least one metal from group VIII (i.e. the claimed first metal), and optionally 0.01-2 wt%, preferably 0.05-1 wt%, of at least one metal from group IV, such as tin (the second metal) (col. 2, lines 17-21 and 25-27). Therefore, Merlen is considered to suggest that the atomic ratio of the first metal to the second metal in its catalyst overlaps and renders obvious the claimed range of 1:0.5-50. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. I.

Regarding claim 6, Merlen teaches that the catalyst may be presulphided with dimethyldisulphide (col. 6, lines 41-43). Therefore, the catalyst is expected to be at least partially sulfided. 

Regarding claim 7, Merlen discloses that the catalyst contains 3-60 wt% of mordenite zeolite (the claimed second zeolite) and 40-97 wt% of a binder, preferably alumina (col. 2, lines 5-15). Therefore, Merlen renders obvious the claimed limitation “5 to 95 wt% of the second zeolite and 95 to 5 wt% of the refractory inorganic oxide binder.” 

Regarding claim 8, Merlen discloses an example (Example 5) in which a platinum-containing catalyst (Catalyst C) is subjected to a presulphiding step with dimethyldisulphide (col. 6, lines 41-43). Therefore, the platinum-containing catalyst is expected to be at least partially sulfided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772